Let me extend my heartiest felicitations to Mr. Lykketoft on his election to the presidency of the General Assembly at its seventieth session. I also commend His Excellency Mr. Sam Kutesa for his excellent leadership of the Assembly during its previous session.
This year is a transformative one for the United Nations and the world at large; it marks the seventieth
34/54 15-29562

30/09/2015 A/70/PV.19
anniversary of the founding of the global body. Our forefathers were inspired to establish the Organization based on the clear recognition that we share a common destiny. Since its inception, the United Nations has made remarkable strides in advancing peace and security, human rights and development. Seventy years on, it continues to inspire the shared dreams and aspirations of all humankind.
This is a critical year for sustainable development. The third International Conference on Financing for Development in Addis Ababa and the recently concluded United Nations Summit on the post-2015 development agenda here in New York have ushered in new hope for the peoples of the world. With our drive to achieve a meaningful climate change agreement in Paris this year, we hope to transform our future by ending poverty, limiting climate change and preserving our planet.
Two global challenges pose the greatest threat to the sustainability of human civilization. First, terrorism and violent extremism remain major impediments to global peace and development. Terrorists do not subscribe to any religion. Terrorism and violent extremism are global challenges. All countries should unite to effectively address those challenges.
I, myself, am a victim of terrorism and violent extremism. My father, the father of the nation, Bangabandhu Sheikh Mujibur Rahman and my mother, Begum Fazilatunnesa Mujib, and three brothers, as well as other close relatives, were brutally assassinated on 15 August 1975. I, myself, have been subjected to terrorist attacks at least 19 times. My Government, therefore, maintains a zero-tolerance policy for all forms of terrorism, violent extremism and radicalization. We remain steadfast in tackling the extremist and anti-liberation forces that remain active in their aim to destroy the democratic, progressive and secular ethos of our nation.
Secondly, climate change poses formidable development challenges. We will be unable to sustain our development endeavours without effectively addressing climate change. The new 2030 development agenda makes it clear that all our actions need to be underpinned by a strong commitment to protecting and preserving our planet, biodiversity and climate. With only a small window of opportunity, we must succeed in setting the world on a safer, greener and more prosperous course.
We realize that regional cooperation is critical in fostering sustainable development and achieving peaceful, stable societies. Bangladesh has taken the lead in building regional cooperation processes such as the South Asian Association for Regional Cooperation, the Bay of Bengal Initiative for Multi-Sectoral Technical and Economic Cooperation and the Bangladesh-China- India-Myanmar Economic Corridor. We have also taken the initiative of developing infrastructure to enhance trade and people-to-people contacts in relations among Bangladesh, Bhutan, India and Nepal.
Today we are witnessing unprecedented migration and human mobility that is reshaping history and geography. Migration has been recognized as a key enabler of development in the 2030 Agenda for Sustainable Development (resolution 70/1). Cooperation among our countries is essential if we are to harness the full potential of migration. With that objective, we have decided to lead the Global Forum on Migration and Development in 2016.
Over the years, peacekeeping and peacebuilding have emerged as United Nations flagship activities. Bangladesh is proud to be associated with those endeavours as a leading troop-contributing country. Our valiant peacekeepers have so far made their mark in 54 peacekeeping missions in 40 countries. We have the distinction of having the highest number of female police personnel participating in United Nations peacekeeping missions. Our contribution to United Nations peace operations has made us a reliable partner in United Nations peace initiatives.
Development efforts in many of our countries over the past 15 years have been largely guided by the Millennium Development Goals (MDGs). The overall progress made in implementing the MDGs inspired us to adopt a bigger, bolder and more ambitious set of Sustainable Development Goals (SDGs). Given the ambition reflected in the SDGs, we surely will need to scale up the mobilization of resources from public, private, domestic and international spheres. It is essential that developed countries fulfil their official development assistance commitment of 0.7 per cent of gross national income to developing countries, and 0.2 per cent to the least developed countries. We also need to address the challenges faced by developing countries in accessing environmentally sound technology. Without such technology transfers and capacity-building, I am afraid that many development goals and targets will never be achieved.
15-29562 35/54

A/70/PV.19 30/09/2015
Over four decades ago, the father of our nation, Bangabandhu Sheikh Mujibur Rahman, in his maiden speech before the General Assembly, envisioned “the building of a world order in which the aspiration of all men for peace and justice will be realized” (A/PV.2243, para. 2) and freedom from poverty, hunger, exploitation and aggression. That clarion call continues to guide our development pursuits and engagement in global affairs. We continue to transform Bangladesh into a land where the rule of law and social justice prevail over poverty, inequality, impunity and exclusion. I have presented the Vision 2021 initiative, towards a middle-income, knowledge-driven economy in what we are calling a “digital Bangladesh”. With our steady progress so far, I am confident that we will soon realize the dream of the father of the nation of building sonar Bangla, or “golden Bangladesh”.
Bangladesh is widely recognized today as a role model for the developing world. We have one of the fastest poverty reduction rates in the world, despite a modest resource base; our poverty rate has fallen from 56.7 per cent in 1991 to 22.4 per cent today. Bangladesh has already met or is on track to meet MDGs 1, 2, 3, 4, 5 and 6. During the past six years, our average gross domestic product growth has remained at about 6.2 per cent, despite the global recession; from 2005 to 2015, our export earnings have increased more than threefold; during the same period, foreign currency reserves have jumped by a factor of 7.5, from $3.5 billion to $26 billion. Moreover, during the same period, Bangladesh has graduated from the United Nations Development Programme low human development category to the medium category, and from the World Bank’s lower-income country status to lower-middle income.
We realize that investments in human capital that target our large youth population would pay rich dividends. That is why our Government has placed particular emphasis on education and health care for all. We now offer stipends to 13.4 million poor students enrolled in sixth grade to the undergraduate level and free education for girls up to the higher secondary level in order to address the challenge of student drop-outs. On the first day of this year, we distributed over 326.35 million free text books throughout the country. Since 2010, nearly 1.59 billion text books have been distributed. This is perhaps the biggest such undertaking anywhere in the world. Our people living in rural areas receive over 200 services from over 5,275
digital centres. They have access to health-care services through more than 16,500 technology-connected health complexes.
We have seen the visible results of women’s economic and political empowerment by promoting their greater access to productive resources and representation at the national and local levels. Likewise, we attach priority to addressing the needs and challenges of the various vulnerable segments of our population. Our lead role in the United Nations promotion of the rights and well- being of persons affected by autism and other neuro- developmental disabilities arose from our efforts to build an inclusive society.
As we did during the MDG era, we would like to lead by example in implementing the SDGs in Bangladesh. Attaching due importance to the SDG framework, we are currently developing the next five-year plan for 2016-2020. My Government is determined to ensure that no one is left behind in our aspiration to build a resilient, peaceful and prosperous society. We believe that sustainable development cannot be achieved in the absence of durable peace and security. We remain committed, as ever, to upholding peace and the rule of law and to putting an end to the culture of impunity. In that spirit, we are pursuing the perpetrators of war crimes, crimes against humanity, rape and genocide committed during our 1971 Liberation War.
Our Government attaches the utmost importance to preserving the religious harmony and tolerance that have nurtured our social fabric throughout the ages. We have recently settled maritime and land boundary demarcations and related issues with our neighbours India and Myanmar. At the stroke of midnight on 31 July, we exchanged 162 enclaves with India, whereby more than 50,000 stateless enclave residents obtained their much-cherished citizenship. That brought to a peaceful end the lingering humanitarian situation of the enclave residents. By so doing, jointly with India, we have set a unique precedent for the rest of the world.
In that spirit, I urge the comity of nations to renew our collective resolve to achieve a peaceful, stable and prosperous world free from poverty and inequality, violence and extremism, climate change and conflict, and oppression and injustice. Let us demonstrate foresight, moral courage and political leadership in building a better life and brighter future for all of our
36/54 15-29562

30/09/2015 A/70/PV.19
children. May Bangladesh live forever! Long live the United Nations!
